 
Exhibit 10.1
 
LETTER OF CREDIT REIMBURSEMENT AGREEMENT
 
dated as of November 23, 2004
 
between
 
MAX RE LTD.
 
and
 
ING BANK N.V., LONDON BRANCH

                 
ARTICLE I.DEFINITIONS
    1          
SECTION 1.1
  Definitions
    1  
SECTION 1.2
  Other Interpretive Provisions
    13  
SECTION 1.3
  Accounting Principles
    13   ARTICLE II.AMOUNT AND TERMS OF COMMITMENT
    14  
SECTION 2.1
  Letter of Credit Commitment
    14  
SECTION 2.2
  Drawings
    14  
SECTION 2.3
  Repayment of Reimbursement Obligations
    15  
SECTION 2.4
  Role of the Lender
    15  
SECTION 2.5
  Obligations Absolute
    16  
SECTION 2.6
  Applicability of ISP98
    16  
SECTION 2.7
  Interest
    17  
SECTION 2.8
  Payments by the Borrower
    17  
SECTION 2.9
  Warranty
    17  
SECTION 2.10
  Collateral Matters
    17  
SECTION 2.11
  Letter of Credit Fees
    18  
SECTION 2.12
  Computation of Fees and Interest
    18   ARTICLE III.TAXES, YIELD PROTECTION AND ILLEGALITY
    19  
SECTION 3.1
  Taxes
    19  
SECTION 3.2
  Illegality
    20  
SECTION 3.3
  Increased Costs and Reduction of Return
    20  
SECTION 3.4
  Certificates of Lender
    20  
SECTION 3.5
  Tax Form
    21  
SECTION 3.6
  Survival
    21   ARTICLE IV.REPRESENTATIONS AND WARRANTIES
    21  
SECTION 4.1
  Due Organization, Authorization, etc
    21  
SECTION 4.2
  Litigation and Contingent Liabilities
    21  
SECTION 4.3
  Employee Benefit Plans
    22  
SECTION 4.4
  Regulated Entities
    22  
SECTION 4.5
  Regulations U and X
    22  
SECTION 4.6
  Proceeds
    22  
SECTION 4.7
  Business Locations
    22  
SECTION 4.8
  Accuracy of Information
    22  
SECTION 4.9
  Subsidiaries
    23  
SECTION 4.10
  Insurance Licenses
    23  
SECTION 4.11
  Taxes
    23  
SECTION 4.12
  Securities Laws
    23  
SECTION 4.13
  Compliance with Laws
    23  
SECTION 4.14
  Financial Condition
    24  
SECTION 4.15
  Insurance Act
    24  
SECTION 4.16
  First Priority Security Interest
    24  
ARTICLE V.AFFIRMATIVE COVENANTS
            24  
SECTION 5.1
  Reports, Certificates and Other Information
    24  
SECTION 5.2
  Corporate Existence; Foreign Qualification
    27  
SECTION 5.3
  Books, Records and Inspections
    28  
SECTION 5.4
  Insurance
    28  
SECTION 5.5
  Taxes and Liabilities
    28  
SECTION 5.6
  Compliance with Laws
    28  
SECTION 5.7
  Maintenance of Permits
    28  
SECTION 5.8
  Conduct of Business
    28  
SECTION 5.9
  Use of Letter of Credit
    28  
SECTION 5.10
  Further Assurances
    28  
ARTICLE VI.NEGATIVE COVENANTS
            29  
SECTION 6.1
  Net Worth
    29  
SECTION 6.2
  Unencumbered Reserve Requirement
    29  
SECTION 6.3
  Debt
    29  
SECTION 6.4
  Mergers, Consolidations and Sales
    29  
SECTION 6.5
  Other Agreements
    29  
SECTION 6.6
  Transactions with Affiliates
    30  
SECTION 6.7
  Liens
    30  
SECTION 6.8
  Restrictions On Negative Pledge Agreements
    30  
SECTION 6.9
  Dividends, Etc
    31  
SECTION 6.10
  Eligible Investments
    31   ARTICLE VII.EVENTS OF DEFAULT AND THEIR EFFECT
    31  
SECTION 7.1
  Events of Default
    31  
SECTION 7.2
  Effect of Event of Default
    33  
SECTION 7.3
  LC Collateral Account
    33  
ARTICLE VIII.CONDITIONS
            34  
SECTION 8.1
  Conditions to Occurrence of the Effective Date
    34  
SECTION 8.2
  Conditions to All Credit Extensions
    35  
ARTICLE IX.MISCELLANEOUS
            36  
SECTION 9.1
  Amendments and Waivers
    36  
SECTION 9.2
  Notices
    36  
SECTION 9.3
  No Waiver; Cumulative Remedies
    37  
SECTION 9.4
  Costs and Expenses
    37  
SECTION 9.5
  Indemnity
    37  
SECTION 9.6
  Payments Set Aside.
    38  
SECTION 9.7
  Successors and Assigns
    38  
SECTION 9.8
  Confidentiality
    38  
SECTION 9.9
  Set-off
    38  
SECTION 9.10
  Counterparts; Facsimile
    39  
SECTION 9.11
  Severability
    39  
SECTION 9.12
  No Third Parties Benefitted
    39  
SECTION 9.13
  Governing Law and Jurisdiction
    39  
SECTION 9.14
  Waiver of Jury Trial
    40  
SECTION 9.15
  Currency Indemnity
    40  
SECTION 9.16
  Service of Process
    41  
SECTION 9.17
  Entire Agreement
    41  

1

     
SCHEDULE 1.1
  Concentration Limits
 
   
SCHEDULE 1.2
  Borrowing Base Calculation
 
   
SCHEDULE 4.1
  Jurisdictions
 
   
SCHEDULE 4.2
  Litigation and Contingent Liabilities
 
   
SCHEDULE 4.7
  Locations
 
   
SCHEDULE 4.9
  Subsidiaries
 
   
SCHEDULE 4.10
  Insurance Licenses
 
   
SCHEDULE 6.7
  Liens
 
   
SCHEDULE 9.2
  Addresses
 
   
EXHIBIT A
  Form of Compliance Certificate
 
   
EXHIBIT B
  Form of Borrowing Base Certificate
 
   
EXHIBIT C
  Form of Security Agreement
 
   
EXHIBIT D
  Form of Letter of Credit

2

LETTER OF CREDIT REIMBURSEMENT AGREEMENT

THIS LETTER OF CREDIT REIMBURSEMENT AGREEMENT, dated as of November 23, 2004, is
entered into by and between Max Re Ltd., a Bermuda company (the “Borrower”), and
ING Bank N.V., London Branch (the “Lender”).

W I T N E S S E T H:

WHEREAS, the Borrower, has requested the Lender to issue a letter of credit to a
member of the Lloyd’s syndicate for its 2005 year of account;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 Definitions. When used herein the following terms shall have the
following meanings:

ABS means any fixed-income instrument which is rated AAA/Aaa by S&P or Moody’s
or the equivalent rating from another nationally recognized rating agency that
entitles the holder of, or beneficial owner under, the instrument to the whole
or any part of the rights or entitlements of a holder of a receivable or other
asset and any other rights or entitlements in respect of a pool of receivables
or other assets or any money payable by obligors under those receivables or
other assets (whether or not the money is payable to the holder of, or
beneficial owner under, the instrument on the same terms and conditions as under
the receivables or other assets) in relation to receivables or other assets;
provided however, such receivables or assets shall be limited to automobile
loans, credit card receivables and home equity loans and such other ABS assets
as may be acceptable to the Lender.

Adjusted Fair Market Value means, with respect to any Eligible Investments, an
amount equal to the product of the Fair Market Value of such Eligible
Investments and the applicable percentage with respect to such Eligible
Investment as set forth on Schedule 1.2.

Affiliate of any Person means any other Person which, directly or indirectly,
controls or is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be:

(a) “controlled by” any other Person if such other Person possesses, directly or
indirectly, power:

(i) to vote 20% or more of the securities having at the time of any
determination hereunder voting power for the election of directors of such
Person; or

(ii) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise; or

(b) “controlled by” or “under common control with” such other Person if such
other Person is the executor, administrator, or other personal representative of
such Person.

Agreement means this Letter of Credit Reimbursement Agreement.

Annual Statement means, as to any Person, the annual financial statement of such
Person as required to be filed with the Minister (or similar Governmental
Authority) of such Person’s domicile, together with all exhibits or schedules
filed therewith, prepared in conformity with SAP.

Attorney Costs means and includes all fees and disbursements of any law firm or
other external counsel, the allocated cost of internal legal services and all
disbursements of internal counsel.

Authorized Officers means those officers of the Borrower whose signatures and
incumbency shall have been certified to the Lender pursuant to Section 8.1(c).

Beneficiary means each Person for whose benefit the Letter of Credit has been
issued hereunder.

Borrower is defined in the Preamble.

Borrowing Base means, on any date, an amount equal to the sum of the Adjusted
Fair Market Value of all Eligible Investments.

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit B with such changes therein as the Lender may request from time to time.

Business Day means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City, London, or Hamilton, Bermuda are authorized
or required by law to close.

Capital Adequacy Regulation means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any Person controlling a bank.

Capital Stock means, as to any Person, any and all shares, interests,
partnership interest, participations, rights in or other equivalents (however
designated) of such Person’s equity interest (however designated).

Capitalized Lease means, as to any Person, any lease which is or should be
capitalized on the balance sheet in accordance with GAAP, together with any
other lease which is in substance a financing lease, including, without
limitation, any lease under which (a) such Person has or will have an option to
purchase the property subject thereto at a nominal amount or an amount less than
a reasonable estimate of the fair market value of such property as of the date
the lease is entered into or (b) the term of the lease approximates or exceeds
the expected useful life of the property leased thereunder.

Cash shall mean Dollars held by the Borrower in the Custody Account.

Cash Equivalents means, at any time:

(a) Government Debt, maturing not more than one year after such time;

(b) commercial paper, maturing not more than one year from the date of issue,
which is issued by

(i) a corporation (except an Affiliate of the Borrower) rated at least A-1 by
S&P or P-1 by Moody’s or the equivalent rating from another nationally
recognized agency, or

(ii) the Lender (or its holding company);

(c) any certificate of deposit or bankers’ acceptance or eurodollar time
deposit, maturing not more than one year after the date of issue, which is
issued by either

(i) a financial institution which is rated at least BBB- by S&P or Baa3 by
Moody’s or 2 or above by the National Association of Insurance Commissioners, or

(ii) the Lender; or

(d) any repurchase agreement with a term of one year or less which

(i) is entered into with

(A) the Lender, or

(B) any other commercial banking institution of the stature referred to in
clause (c)(i), and

(ii) is secured by a fully perfected Lien in any obligation of the type
described in any of clauses (a) through (c) that has a market value at the time
such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of the Lender (or other commercial banking institution)
thereunder;

(e) investments in money market funds that invest solely in Cash Equivalents
described in clauses (a) through (d); and

(f) investments in short-term asset management accounts offered by the Lender
for the purpose of investing in loans to any corporation (other than an
Affiliate of the Borrower) organized under the laws of any state of the United
States or of the District of Columbia and rated at least A-1 by S&P or P-1 by
Moody’s.

Change in Control shall be deemed to have occurred if (a) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of Parent or the
Borrower occurs; (b) any “person” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
is or becomes, directly or indirectly, the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of securities of the Parent that represent
51% or more of the combined voting power of the Parent’s then outstanding
securities other than Moore Holdings and Capital Z Partners, (c) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Borrower (together with any new
directors whose election by the Board of Directors or whose nomination by the
stockholders of Parent was approved by a vote of the directors of the Parent
then still in office who are either directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Parent’s Board of Directors then in
office; or (d) the Parent ceases to own, directly or indirectly, 100% of the
Capital Stock of and beneficial interest in the Borrower entitled to vote upon
general matters submitted to shareholders including election of the board of
directors.

Code means the Internal Revenue Code of 1986, as amended and any successor
statute of similar import, together with the regulations thereunder, as amended,
reformed or otherwise modified and in effect from time to time. References to
sections of the Code shall be construed to also refer to successor sections.

Collateral means all property and assets that are from time to time subject to
the Security Agreement.

Commitment means the commitment of the Lender to issue the Letter of Credit for
the account of the Borrower pursuant to Section 2.1.

Commitment Termination Date means the earliest to occur of (a) December 24, 2004
or (b) the date on which any Commitment Termination Event occurs.

Commitment Termination Event means (a) the occurrence of a Default described in
Section 7.1(e) or (b) the occurrence and continuance of any other Event of
Default and either (i) the Obligations are declared to be due and payable
pursuant to Section 7.2, or (ii) in the absence of such declaration, the Lender
gives notice to the Borrower that the Commitment has been terminated.

Compliance Certificate means a certificate substantially in the form of Exhibit
A but with such changes as the Lender may from time to time request for purposes
of monitoring the Borrower’s compliance herewith.

Concentration Limits means the limitations on issuers and other investment
parameters set forth on Schedule 1.1.

Contingent Liability means any agreement, undertaking or arrangement by which
any Person (outside the ordinary course of business) guarantees, endorses, acts
as surety for or otherwise becomes or is contingently liable for (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment by, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the Debt, obligation or other liability of any other
Person (other than by endorsements of instruments in the course of collection),
or for the payment of dividends or other distributions upon the shares of any
other Person or undertakes or agrees (contingently or otherwise) to purchase,
repurchase, or otherwise acquire or become responsible for any Debt, obligation
or liability or any security therefor, or to provide funds for the payment or
discharge thereof (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, or other financial condition of any other Person, or to make payment or
transfer property to any other Person other than for fair value received;
provided, however, that obligations of the Borrower and its Subsidiaries under
Reinsurance Agreements and Primary Policies which are entered into in the
ordinary course of business shall not be deemed to be Contingent Liabilities for
the purposes of this Agreement. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount (or maximum permitted principal
amount, if larger) of the Debt, obligation or other liability guaranteed or
supported thereby.

Contractual Obligation means, relative to any Person, any obligation, commitment
or undertaking under any agreement or other instrument to which such Person is a
party or by which it or any of its property is bound or subject.

Control Agreement means an Account Control Agreement substantially in the form
of Schedule I to the Security Agreement or such other form as may be acceptable
to the Lender entered into among Mellon Bank N.A., the Lender and the Borrower.

Corporate/Municipal Securities means publicly traded securities (other than
preferred stock) issued by a corporation organized in the United States or by
any state or municipality located in the United States.

Credit Documents means this Agreement, the LC Application, the Security
Agreement and all other agreements, instruments, certificates, documents,
schedules or other written indicia delivered by the Borrower in connection with
any of the foregoing.

Credit Extension means the issuance of the Letter of Credit.

Currency Due is defined in Section 9.15.

Custody Account means account no. MRLF 0121142 at Mellon Bank N.A. as to which
Mellon Bank N.A. and the Lender have entered into the Control Agreement.

Debt means, with respect to any Person, at any date, without duplication,
(a) all obligations of such Person for borrowed money or in respect of loans or
advances; (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations in respect of letters of
credit which have been drawn but not reimbursed by the Person for whose account
such letter of credit was issued, and bankers’ acceptances issued for the
account of such Person; (d) all obligations in respect of Capitalized Leases of
such Person; (e) all net Hedging Obligations of such Person; (f) whether or not
so included as liabilities in accordance with GAAP, all obligations of such
Person to pay the deferred purchase price of property or services; (g) Debt of
such Person secured by a Lien on property owned or being purchased by such
Person (including Debt arising under conditional sales or other title retention
agreements) whether or not such Debt is limited in recourse; (h) any Debt of
another Person secured by a Lien on any assets of such first Person, whether or
not such Debt is assumed by such first Person (it being understood that if such
Person has not assumed or otherwise become personally liable for any such Debt,
the amount of the Debt of such person in connection therewith shall be limited
to the lesser of the face amount of such Debt and the fair market value of all
property of such Person securing such Debt); (i) any Debt of a partnership in
which such Person is a general partner unless such Debt is nonrecourse to such
Person; and (j) all Contingent Liabilities of such Person whether or not in
connection with the foregoing; provided that, notwithstanding anything to
contrary contained herein, Debt shall not include (x) contingent liabilities
arising out of endorsements of checks and other negotiable instruments for
deposit or collection in the ordinary course of business or, (y) unsecured
current liabilities incurred in the ordinary course of business and paid within
90 days after the due date (unless contested diligently in good faith by
appropriate proceedings and, if requested by the Lender, reserved against in
conformity with GAAP) other than liabilities that are for money borrowed or are
evidenced by bonds, debentures, notes or other similar instruments (except as
described in clause (x) above) or (z) any obligations of such Person under any
Reinsurance Agreement or Primary Policy.

Default means any condition or event, which, after notice or lapse of time or
both, would constitute an Event of Default.

Dollar(s) and the sign “$” means lawful money of the United States of America.

Drawing Request is defined in Section 2.2.

Drawing Request Date is defined in Section 2.2.

Effective Date means the date on which the conditions precedent for the
effectiveness of this Agreement specified in Section 8.1 shall be met.

Eligible Investments means Cash, Cash Equivalents, MBS Investments, ABSs,
Corporate/Municipal Securities, Government Securities and G7 Securities which
(a) have the required rating as set forth on Schedule 1.2, (b) are capable of
being marked to market on a daily basis and (c) are held in the Custody Account.

ERISA means the Employee Retirement Income Security Act of 1974, as amended, and
any successor statute of similar import, together with the regulations
promulgated thereunder and under the Code, in each case as in effect from time
to time. References to sections of ERISA also refer to successor sections.

Event of Default means any of the events described in Section 7.1.

Executive Officer means, as to any Person, the president, the chief financial
officer, the chief executive officer or a senior vice president who performs
similar functions.

Fair Market Value shall mean (a) with respect to any publicly-traded security
(other than those set forth in clause (b)) the closing price for such security
on the largest exchange on which such security is traded (or if not traded on an
exchange, then the average of the closing bid and ask prices quoted
over-the-counter) on the date of the determination (as such prices are reported
in The Wall Street Journal (Midwest Edition) or if not so reported, in any
nationally recognized financial journal or newspaper), (b) with respect to Cash
and Cash Equivalents, the amounts thereof, (c) with respect to the MDS Shares,
on any date of calculation, the amount that would be received with respect
thereto if the entire amount of the applicable capital or other similar account
relating thereto were withdrawn on such date (regardless of whether a
contractual right exists to make any withdrawal on such date) and (d) with
respect to any Investment (other than those set forth in clauses (a), (b) and
(c)), the price for such Investment on the date of calculation obtained from a
generally recognized source approved by the Lender or the most recent bid
quotation from such approved source (or, if no generally recognized source
exists as to a particular Investment, any other source specified by the Borrower
to which the Lender does not reasonably object).

Final Maturity Date means the earliest date on which (a) the Letter of Credit
has expired or been terminated and (b) the Letter of Credit has been fully
drawn.

Fiscal Quarter means any quarter of a Fiscal Year.

Fiscal Year means any period of twelve consecutive calendar months ending on the
last day of December.

FRB means the Board of Governors of the Federal Reserve System, and any
Governmental Authority succeeding to any of its principal functions.

G7 Government Securities means any evidence of Debt, maturing not more than five
years after such time, issued or guaranteed by any country which is a member of
the G7 other than the United States.

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

Government Debt means evidence of Debt issued or guaranteed by the United States
Government or any agency thereof.

Hedging Obligations means, with respect to any Person, (a) the net liability of
such Person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements designed to
protect such Person against catastrophic events, fluctuations in interest rates
or currency exchange rates and (b) Total Return Equity Swaps.

Indemnified Liabilities is defined in Section 9.5.

Indemnified Person is defined in Section 9.5.

Information is defined in Section 9.8.

Insurance Code means, with respect to the Borrower and its Subsidiaries, the
insurance regulation of such Person’s domicile and any successor statute of
similar import, together with the regulations thereunder, as amended or
otherwise modified and in effect from time to time. References to sections of
the Insurance Code shall be construed to also refer to successor sections.

Insurance Policies means policies purchased from insurance companies by the
Borrower or any of its Subsidiaries for its own account to insure against its
own liability and property loss (including, without limitation, casualty,
liability and workers’ compensation insurance).

Investment means, as to any Person, any investment of any Person, whether by
means of security purchase, capital contribution, loan, time deposit or
otherwise, and shall include without limitation Cash and Cash Equivalents.

Investment Grade Assets means Cash Equivalents, Government Debt, MBS
Investments, ABSs, Corporate/Municipal Securities and G7 Securities which are
rated at least BBB- by S&P or Baa3 by Moody’s.

IRS means the U.S. Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

January 7, 2002 Letter Agreement means the January 7, 2002 Letter Agreement
whereby the Lender consented to the pledge of collateral and limited guaranty by
MDS of the referenced letter of credit facility.

Judgment Currency is defined in Section 9.15.

LC Application means an application form for issuances of the letter of credit
as shall at any time be in use by the Lender.

LC Collateral Account is defined in Section 7.3.

LC Obligations means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount of the Letter of Credit plus (b) the aggregate
unpaid amount of all Reimbursement Obligations with respect to the Letter of
Credit.

LC Related Documents means the Letter of Credit, the LC Application and any
other document relating to the Letter of Credit, including any of the Lender’s
standard form documents for Letter of Credit issuances.

Lender is defined in the Preamble.

Lender-Related Persons means the Lender, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Person and
Affiliates.

Lender’s Payment Office means the address for payments set forth on Schedule 9.2
in relation to the Lender, or such other address as the Lender may from time to
time specify.

Letter of Credit means the standby letter of credit substantially in the form of
Exhibit D issued pursuant to Section 2.1.

LIBOR means the rate per annum equal to the British Bankers Association LIBOR
Rate, as published by Reuters (or other commercially available source providing
quotations of British Bankers Association LIBOR as designated by the Lender from
time to time) for deposits in Dollars (for delivery on such day) with a term
equal to 30 days, determined as of approximately 11:00 a.m. (London time) on
such Business Day.

License(s) is defined in Section 4.10.

Lien means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person for its own use, consumption or enjoyment which secures
payment or performance of any obligation and shall include any mortgage, lien,
pledge, encumbrance, charge, retained title of a conditional vendor or lessor,
or other security agreement, mortgage, deed of trust, chattel mortgage,
assignment, pledge, retention of title, financing or similar statement or
notice, or other encumbrance arising as a matter of law, judicial process or
otherwise.

Margin Stock means “margin stock” as such term is defined in Regulation U or X
of the FRB.

Material Adverse Effect means, the occurrence of an event (including any adverse
determination in any litigation, arbitration, or governmental investigation or
proceeding), which has or could reasonably be expected to have a materially
adverse effect on:

(a) the assets, business, financial condition, operation or prospects of the
Borrower; or

(b) the ability of the Borrower to perform any of its payment or other material
obligations under any of the Credit Documents; or

(c) the legality, validity, binding effect or enforceability against the
Borrower of any Credit Document that by its terms purports to bind the Borrower.

MBS (Agency Pass-Throughs) means any instrument, issued by the Federal National
Mortgage Association, the Government National Mortgage Association or the
Federal Home Loan Mortgage Corporation, that entitles the holder of, or
beneficial owner under, the instrument to the whole or any part of the rights or
entitlements of a mortgagee and any other rights or entitlements in respect of a
pool of mortgages or any money payable by mortgagors under those mortgages in
relation to real estate mortgages, and the money payable to the holder of, or
beneficiary owner under, the instrument is based on actual or scheduled payments
on the underlying mortgages.

MBS (Agency CMOs) means collateralized mortgage obligations or real estate
mortgage investment conduit pass through securities, in any case issued by the
Federal National Mortgage Association, the Government National Mortgage
Association or the Federal Home Loan Mortgage Corporation.

MBS Investments means MBS (Agency CMOs) and MBS (Non-Agency CMOs) which
constitute TACs, PACs and Sequentials (as such terms are defined by Bloomberg
Inc.) and shall not include Support Tranches (as such term is defined by
Bloomberg Inc.) and MBS (Agency Pass-Throughs). The weighted average duration of
such MBS Investments shall be less than or equal to seven years. The maximum
weighted average life of any single MBS Investment shall not exceed 12 years. To
the extent MBS Investments included within Eligible Investments violate the
restrictions set forth herein, the Fair Market Value of such MBS Investments
shall be excluded from the Borrowing Base; provided, however, that only those
MBS Investments having the lowest aggregate Fair Market Value whose exclusions
will result in compliance shall be excluded from the Borrowing Base.

MBS (Non-Agency CMOs) means collateralized commercial mortgage obligations or
commercial real estate mortgage investment conduit pass through securities, not
issued by the Federal National Mortgage Association, the Government National
Mortgage Association or the Federal Home Loan Mortgage Corporation.

MDS means Max Re Diversified Strategies Ltd.

MDS Shares means common shares of MDS so long as (a) MDS is an investment
vehicle which is not required to be registered as an investment company under
the Investment Company Act of 1940, (b) MDS permits equity withdrawals not less
frequently than quarterly, (c) MDS has Moore Capital Management LLC or one of
its wholly-owned Subsidiaries as either its manager or investment advisor,
(d) the Borrower possesses directly or indirectly, (x) power to vote the
securities having at the time of any determination hereunder more than 51% of
the voting power for the election of directors of MDS and (y) power to direct or
cause the direction of the management and policies of MDS whether by contract or
otherwise, and (e) not less than 85% of MDS’ investments are capable of being
marked to market daily.

Minister means the Minister of Finance of Bermuda or similar Governmental
Authority in the applicable jurisdiction.

Moody’s means Moody’s Investors Service, Inc.

Net Worth means, for any Person, shareholders equity calculated in accordance
with GAAP.

Obligations means all obligations and liabilities of the Borrower to the Lender
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, primary or secondary, joint or several, recourse or nonrecourse or
now or hereafter existing or due or to become due, whether for Reimbursement
Obligations, interest, fees, expenses, claims, indemnities or otherwise, under
or in connection with this Agreement, or any other Credit Document.

Ordinary Course Litigation is defined in Section 4.2.

Organization Documents means, for any corporation, the certificate or articles
of incorporation, the bylaws, any certificate of determination or instrument
relating to the rights of preferred shareholders of such corporation, any
shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation.

Other Taxes means any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies which arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Credit Documents.

Parent means MaxRe Capital Ltd., a Bermuda company (f/k/a Maximus Capital
Holdings, Ltd.).

PBGC means the Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions.

Permitted Guarantees means (a) guarantees by the Borrower or any of its
Subsidiaries of the obligations of another Subsidiary under Reinsurance
Agreements and Primary Policies issued by such Subsidiary, (b) the guarantee
listed on Schedule 4.2 and (c) agreements by the Borrower in favor of a
Subsidiary to maintain the capital of such Subsidiary at 150% of the required
regulatory level.

Person means any natural person, corporation, partnership, firm, trust,
association, government, governmental agency or other entity, whether acting in
an individual, fiduciary or other capacity.

Plan means any “employee pension benefit plan” or “employee welfare benefit
plan” as such terms are defined in ERISA, and as to which the Borrower has or
may have any liability, including any liability by reason of having been a
substantial employer within the meaning of section 4063 of ERISA for any time
within the preceding five years or by reason of being deemed to be a
contributing sponsor under section 4069 of ERISA.

Primary Policies means any insurance policies issued by the Borrower or any of
its Subsidiaries.

Purchase Money Debt means and includes (a) Debt (other than the Obligations) for
the payment of all or any part of the purchase price of any fixed assets,
(b) any Debt (other than the Obligations) incurred at the time of or within ten
(10) days prior to or after the acquisition of any fixed assets for the purpose
of financing all or any part of the purchase price thereof, and (c) any
renewals, extensions, or refinancings thereof, but not any increases in the
principal amounts thereof outstanding at such time, but excluding, for purposes
of this definition, any such Debt constituting a Capitalized Lease.

Purchase Money Lien means a Lien upon fixed assets which secures Purchase Money
Debt, but only if such Lien shall at all times be confined solely to the fixed
assets the purchase price of which was financed through the incurrence of the
Purchase Money Debt secured by such Lien.

Reimbursement Obligation means the obligation of the Borrower under Section 2.3
to reimburse the Lender for amounts paid by the Lender in respect of each
drawing under any of the Letter of Credit.

Reinsurance Agreements means any agreement, contract, treaty, certificate or
other arrangement whereby the Borrower or any of its Subsidiaries agrees to
assume from or reinsure another insurer or reinsurer all or part of the
liability of such insurer or reinsurer under a policy or policies of insurance
issued by such insurer or reinsurer.

Requirement of Law for any Person means the Organization Documents of such
Person, and any law, treaty, rule, ordinance or regulation or determination of
an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

SAP means the statutory accounting practices prescribed or permitted by the
Minister (or other similar Governmental Authority) in the Borrower’s or such
Subsidiary’s domicile for the preparation of Annual Statements and other
financial reports by insurance corporations of the same type as the Borrower or
such Subsidiary as the case may be.

Security Agreement means a Security Agreement substantially in the form of
Exhibit C between the Borrower and the Lender, as such Security Agreement may be
amended, modified or supplemented from time to time.

S&P means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

Subsidiary means a corporation of which the indicated Person and/or its other
Subsidiaries, individually or in the aggregate, own, directly or indirectly,
such number of outstanding shares as have at the time of any determination
hereunder more than 50% of the ordinary voting power. Unless otherwise
specified, “Subsidiary” shall mean a Subsidiary of the Borrower.

Taxes means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of the Lender, such taxes (including income taxes or franchise taxes)
as are imposed on or measured by the Lender’s net income by the jurisdiction (or
any political subdivision thereof) under the laws of which the Lender is
organized or maintains a lending office.

Total Return Equity Swap shall mean any total return equity swap entered into by
the Borrower in connection with the common shares of MDS.

Unencumbered Asset Reserve Requirement is defined in Section 6.2.

Unencumbered Assets means Investment Grade Assets of the Borrower and MDS Shares
which are not subject to any Liens.

SECTION 1.2 Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “hereof”, “herein”, “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

(ii) The term “including” is not limiting and means “including without
limitation.”

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Credit Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(f) This Agreement and other Credit Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(g) This Agreement and the other Credit Documents are the result of negotiations
among and have been reviewed by counsel to the Lender and the Borrower, and are
the products of all parties. Accordingly, they shall not be construed against
the Lender merely because of the Lender’s involvement in their preparation.

SECTION 1.3 Accounting Principles. Unless otherwise defined or the context
otherwise requires, all financial and accounting terms used herein or in any of
the Credit Documents or any certificate or other document made or delivered
pursuant hereto shall be defined in accordance with GAAP or SAP, as the context
may require. When used in this Agreement, the term “financial statements” shall
include the notes and schedules thereto. In addition, when used herein, the
terms “best knowledge of” or “to the best knowledge of” any Person shall mean
matters within the actual knowledge of such Person (or an Executive Officer of
such Person) or which should have been known by such Person after reasonable
inquiry.

ARTICLE II.

AMOUNT AND TERMS OF COMMITMENT

SECTION 2.1 Letter of Credit Commitment.

(a) Upon and subject to the terms and conditions hereof, the Lender hereby
agrees to issue the Letter of Credit at the request of and for the account of
the Borrower before the Commitment Termination Date within one Business Day of
receipt of an LC Application, provided that the Lender shall not be obligated to
issue the Letter of Credit if as of the date of issuance of the Letter of Credit
(i) the LC Obligations outstanding shall exceed the lesser of (x) $20,000,000
and (y) the Borrowing Base or (ii) the conditions in Section 2.1(b) are not met.

(b) The Lender shall not be under any obligation to issue the Letter of Credit
if:

(i) such issuance would be prohibited under Section 3.2;

(ii) one or more of the applicable conditions contained in Section 8.2 is not
then satisfied;

(iii) the Letter of Credit is denominated in a currency other than Dollars; or

(iv) a Default or Event of Default has occurred and is continuing.

(c) The Letter of Credit and the Reimbursement Obligations with respect thereto
shall be evidenced by one or more accounts or records maintained by the Lender
in the ordinary course of business. The accounts or records maintained by the
Lender shall be conclusive (absent manifest error) as to the amount of the
Reimbursement Obligations made to the Borrower and the Letter of Credit issued
for the account of the Borrower, and the amounts of principal, interest and fees
owing hereunder. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to any Reimbursement Obligation or the Letter
of Credit.

(d) The Lender may, at its election, deliver any notices of termination or other
communications to the Beneficiary or transferee, and take any other action as
necessary or appropriate, at any time and from time to time, in order to cause
the expiry date of the Letter of Credit to be a date not later than
September 30, 2009.

(e) This Agreement shall control in the event of any conflict with any LC
Related Document (other than the Letter of Credit).

SECTION 2.2 Drawings. Upon receipt by the Lender of a request for a drawing with
respect to the Letter of Credit which is in form and substance reasonably
satisfactory to the Lender (a “Drawing Request”), if such Drawing Request is
received prior to 10:00 a.m. (London time) on any Business Day, such Business
Day shall be the “Drawing Request Date” and if such Drawing Request is received
after 10:00 a.m. (London time) on any Business Day, the following Business Day
shall be the “Drawing Request Date.” Upon receiving a Drawing Request, the
Lender shall promptly notify the Borrower of such Drawing Request (which notice
may be oral if immediately confirmed in writing (including by facsimile)) and
upon receipt of such notification, the Borrower shall promptly reimburse the
Lender for the amount of such drawing by delivering to the Lender in immediately
available funds the amount of the Drawing Request. Nothing herein stated shall
be deemed a waiver by the Lender of the obligation of the Borrower to make such
prompt reimbursement. To the extent that funds are received by the Lender prior
to 3:00 p.m. (London time) on the first Business Day after the Drawing Request
Date, the Lender shall promptly make an equivalent amount available to the
Beneficiary of the related Letter of Credit on such first Business Day after the
Drawing Request Date and shall reimburse itself for such amount with the funds
provided by the Borrower.

SECTION 2.3 Repayment of Reimbursement Obligations. The Borrower hereby
unconditionally and irrevocably agrees to reimburse the Lender for each payment
or disbursement made by the Lender under the Letter of Credit honoring any
demand for payment made by the Beneficiary thereunder, in each case on the date
that such payment or disbursement is made.

SECTION 2.4 Role of the Lender. The Borrower agrees that, in paying any drawing
under the Letter of Credit, the Lender shall not have any responsibility to
obtain any document (other than any sight draft and certificate expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document; provided that the Lender shall exercise that
standard of care customarily exercised by it in the review and processing of
drawings under letters of credit issued by it.

(a) No Lender-Related Person nor any of their respective correspondents shall be
liable to the Borrower for: (i) any action taken or omitted in the absence of
gross negligence or willful misconduct; or (ii) the due execution,
effectiveness, validity or enforceability of any LC Related Document.

(b) The Borrower hereby assumes all risks of the acts or omissions of any
Beneficiary or transferee with respect to its use of the Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
Beneficiary or transferee at law or under any other agreement. Neither any
Lender-Related Person nor any of their respective correspondents shall be liable
or responsible for any of the matters described in clauses (i) through (vii) of
Section 2.5; provided that, anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against the Lender, and the
Lender may be liable to the Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower, in a final judgment of a court of competent
jurisdiction, proves were caused primarily by the Lender’s willful misconduct or
gross negligence or the Lender’s willful failure to pay under the Letter of
Credit after the presentation to it by the Beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of the Letter of
Credit. In furtherance and not in limitation of the foregoing: (i) the Lender
may accept documents that appear on their face to be in order, without
responsibility for further investigation; and (ii) the Lender shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign the Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

SECTION 2.5 Obligations Absolute. The obligations of the Borrower under this
Agreement and any LC Related Document to reimburse the Lender for a drawing
under the Letter of Credit shall be unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement and each such other
L/C-Related Document under all circumstances, including the following:

(i) any lack of validity or enforceability of this Agreement or any LC Related
Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of the Letter of
Credit or any other amendment or waiver of or any consent to departure from all
or any of the LC Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any Beneficiary or any transferee of the
Letter of Credit (or any Person for whom any such Beneficiary or any such
transferee may be acting), the Lender or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or by the LC Related
Documents or any unrelated transaction;

(iv) any draft, demand, certificate or other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under the Letter of Credit;

(v) any payment by the Lender under the Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of the
Letter of Credit; or any payment made by the Lender under the Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any Beneficiary or any transferee of the
Letter of Credit, including any arising in connection with any insolvency
proceeding;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the obligations of the Borrower in respect of the Letter of Credit; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or a
guarantor.

SECTION 2.6 Applicability of ISP98. Unless otherwise agreed by the Lender and
the Borrower when the Letter of Credit is issued and subject to applicable laws,
the rules of the “International Standby Practices 1998” (ISP98) or such later
revision as may be published by the International Chamber of Commerce shall
apply to the Letter of Credit.

SECTION 2.7 Interest. (a) Reimbursement Obligations shall bear interest (after
as well as before entry of judgment thereon to the extent permitted by law) on
the outstanding principal amount thereof from the date the Reimbursement
Obligation arises at a rate per annum equal to LIBOR plus 2.5% and shall be
immediately due and payable.

(b) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to the Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder to the extent (but only to the extent) that contracting for
or receiving such payment by the Lender would be contrary to the provisions of
any law applicable to the Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Lender, and in such event
the Borrower shall pay the Lender interest at the highest rate permitted by
applicable law.

SECTION 2.8 Payments by the Borrower.

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Lender at the Lender’s Payment
Office, and shall be made in dollars and in immediately available funds, no
later than 1:00 p.m. (New York time) on the date specified herein. Any payment
received by the Lender later than 1:00 p.m. (New York time) shall be deemed to
have been received on the following Business Day and any applicable interest or
fee shall continue to accrue.

(b) Whenever any payment is due on a day other than a Business Day, such payment
shall be made on the following Business Day (unless such following Business Day
is the first Business Day of a calendar month, in which case such payment shall
be made on the preceding Business Day), and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.

SECTION 2.9 Warranty. The delivery of the LC Application shall automatically
constitute a warranty by the Borrower to the Lender to the effect that on the
date of such requested Credit Extension the conditions of Section 8.2 have been
satisfied.

SECTION 2.10 Collateral Matters.

(a) The Borrower shall cause the Borrowing Base to be equal to or greater than
the LC Obligations. If on any day the LC Obligations exceed the Borrowing Base
on such day, the Borrower shall immediately deposit into the Custody Account
Eligible Investments or reduce the LC Obligations, or a combination of the
foregoing, in an amount sufficient to eliminate such excess. Failure to do so
within two (2) Business Days shall constitute an immediate and automatic Event
of Default. Notwithstanding the monthly reporting obligation set forth in
Section 5.1(d), the covenant contained herein shall be tested at all times.

(b) (i) The Borrower shall not, and shall not permit any investment manager
appointed by the Borrower to manage the Custody Account to, substitute (but may
trade pursuant to subsection (ii) below) Collateral in or withdraw Collateral
from the Custody Account without the prior written consent of the Lender.

(ii) Notwithstanding the foregoing, provided no Event of Default or Default
under Section 2.10(a) has occurred and is continuing or would result therefrom
(x) the Borrower may withdraw all interest and regular cash dividends deposited
in the Custody Account, (y) the Borrower may trade Collateral held in the
Custody Account provided that the proceeds of such trade or Eligible Investments
purchased with such proceeds are deposited into the Custody Account on the same
day and (z) in the event the Borrowing Base exceeds the LC Obligations (the
“Excess Collateral Amount”), upon request of the Borrower, the Lender will
consent to the withdrawal by the Borrower of Eligible Investments having a Fair
Market Value not exceeding the Excess Collateral Amount.

(c) The Borrower shall take such action and give such instructions to Mellon
Bank, N.A. so as are necessary to authorize the Lender to access information
regarding the Custody Account and the Collateral therein on a daily basis.

SECTION 2.11 Letter of Credit Fees.

(a) The Borrower shall pay to the Lender a letter of credit fee for the Letter
of Credit in an amount per annum of the average maximum stated amount of the
Letter of Credit during such period (less any Reimbursement Obligation with
respect thereto) equal to (x) 0.375% per annum. Such letter of credit fees shall
be computed on a quarterly basis in arrears on the last Business Day of each
calendar quarter, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December commencing on
December 31, 2004 through the Final Maturity Date with the final payment to be
made on the Final Maturity Date.

(b) In addition, the Borrower agrees to pay to the Lender such fees and expenses
as the Lender customarily requires in connection with the issuance, amendment,
transfer, negotiation, processing and/or administration of letters of credit.

SECTION 2.12 Computation of Fees and Interest.

(a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed. Interest and fees shall accrue during each
period during which interest or such fees are computed from the first day
thereof to the last day thereof.

(b) Each determination of an interest rate by the Lender shall be conclusive and
binding on the Borrower in the absence of manifest error.

(c) Anything herein to the contrary notwithstanding, the obligations of the
Borrower to the Lender hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the Lender would be contrary to the provisions of
any law applicable to the Lender limiting the highest rate of interest that may
be lawfully contracted for, charged or received by the Lender, and in such event
the Borrower shall pay the Lender interest at the highest rate permitted by
applicable law.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

SECTION 3.1 Taxes.

(a) Any and all payments by the Borrower to the Lender under this Agreement and
any other Credit Document shall be made free and clear of, and without deduction
or withholding for any Taxes except as required by law. In addition, the
Borrower shall pay all Other Taxes.

(b) The Borrower agrees to indemnify and hold harmless the Lender for the full
amount of Taxes or Other Taxes (including any Taxes or Other Taxes imposed by
any jurisdiction on amounts payable under this Section) paid by the Lender and
any liability (including penalties, interest, additions to tax and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. Payment under this indemnification
shall be made within 30 days after the date the Lender makes written demand
therefor.

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to the Lender
provided that the Lender has provided the forms required in Section 3.5, then:

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made;

(ii) the Borrower shall make such deductions and withholdings;

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv) the Borrower shall also pay, without duplication, the Lender, at the time
interest is paid, all additional amounts which the Lender specifies as
reasonably necessary to preserve the after-tax yield the Lender would have
received if such Taxes or Other Taxes had not been imposed.

(d) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish the Lender the original or a certified
copy of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Lender.

(e) If the Lender receives a refund in respect of Taxes or Other Taxes paid by
the Borrower pursuant to this Section 3.1, which in the good faith judgment of
the Lender is allocable to such payment, it shall promptly pay such refund to
the Borrower, net of all out-of-pocket expenses of the Lender incurred in
obtaining such refund, provided, however, that the Borrower agrees to promptly
return such refund to the applicable Person if it receives notice from the
Lender that the Lender is required to repay such refund. Nothing contained
herein shall require the Lender to make its tax returns (or any other
information relating to its taxes which it deems confidential) available to the
Borrower.

SECTION 3.2 Illegality. If the Lender determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, in each case after
the date hereof, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for the Lender or its
applicable lending office to make any Credit Extensions, then, on notice thereof
by the Lender to the Borrower, the obligation of the Lender to make Credit
Extensions shall be suspended until the Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist.

SECTION 3.3 Increased Costs and Reduction of Return.

(a) If the Lender determines that, due to either (i) the introduction of or any
change in or in the interpretation of any law or regulation, in each case after
the date hereof, or (ii) the compliance by the Lender with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) after the date hereof, there shall be any increase in
the cost to the Lender of agreeing to make or making, funding or maintaining the
Letter of Credit, then the Borrower shall be liable for, and shall from time to
time, upon demand (with a copy of such demand to be sent to the Lender), pay to
the Lender, additional amounts as are sufficient to compensate the Lender for
such increased costs; provided that, to the extent such increased costs are not
specifically related to the Obligations, the Lender is charging such amounts to
its customers on a non-discriminatory basis, provided further that the Borrower
shall not be obligated to pay any additional amounts which were incurred by the
Lender more than 90 days prior to the date of such request.

(b) If the Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by the Lender (or
its lending office) or any corporation controlling the Lender with any Capital
Adequacy Regulation, in each case after the date hereof, affects or would affect
the amount of capital required or expected to be maintained by the Lender or any
corporation controlling the Lender and (taking into consideration the Lender’s
or such corporation’s policies with respect to capital adequacy and the Lender’s
desired return on capital) determines that the amount of such capital is
increased or its rate of return is decreased as a consequence of its Commitment,
Credit Extensions, or obligations under this Agreement, then, upon demand of the
Lender to the Borrower, the Borrower shall pay to the Lender, from time to time
as specified by the Lender, additional amounts sufficient to compensate the
Lender for such increase; provided that to the extent such increased costs are
not specifically related to the Obligations, the Lender is charging such amounts
to its customers on a non-discriminatory basis, provided further that the
Borrower shall not be obligated to pay any additional amounts which were
incurred by the Lender more than 90 days prior to the date of such request.

SECTION 3.4 Certificates of Lender. If claiming reimbursement or compensation
under this Article III, the Lender shall deliver to the Borrower a certificate
setting forth in reasonable detail the amount payable hereunder and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

SECTION 3.5 Tax Form. Lender agrees to furnish to the Borrower on or before the
first scheduled payment date, a United States Internal Revenue Service
Form W8BEN (or successor form) properly completed and executed.

SECTION 3.6 Survival. The agreements and obligations of the Borrower in this
Article III shall survive the payment of all other Obligations.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make Credit Extensions
hereunder, the Borrower represents and warrants to the Lender that:

SECTION 4.1 Due Organization, Authorization, etc. The Borrower and each of its
Subsidiaries (a) is a company duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, (b) is duly
qualified to do business and in good standing in each jurisdiction where,
because of the nature of its activities or properties, such qualification is
required except where the failure to qualify would not have a Material Adverse
Effect, which jurisdictions are set forth with respect to the Borrower and each
of its Subsidiaries on Schedule 4.1 as revised from time to time by the Borrower
pursuant to Section 5.1(m), (c) has the requisite company power and authority
and the right to own and operate its properties, to lease the property it
operates under lease, and to conduct its business as now and proposed to be
conducted, and (d) has obtained all material licenses, permits, consents or
approvals from or by, and has made all filings with, and given all notices to,
all Governmental Authorities having jurisdiction, to the extent required for
such ownership, operation and conduct (including, without limitation, the
consummation of the transactions contemplated by this Agreement) as to each of
the foregoing, except where the failure to do so would not have a Material
Adverse Effect. The execution, delivery and performance by the Borrower of this
Agreement and the consummation of the transactions contemplated hereby and
thereby are within its corporate powers and have been duly authorized by all
necessary corporate action (including, without limitation, shareholder approval,
if required). The Borrower has received all other material consents and
approvals (if any shall be required) necessary for such execution, delivery and
performance, and such execution, delivery and performance do not and will not
contravene or conflict with, or create a Lien (other than pursuant to the Credit
Documents) or right of termination or acceleration under, any Requirement of Law
or Contractual Obligation binding upon the Borrower. This Agreement and each of
the Credit Documents is (or when executed and delivered will be) the legal,
valid, and binding obligation of the Borrower enforceable against the Borrower
in accordance with its respective terms subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and general equity
principles.

SECTION 4.2 Litigation and Contingent Liabilities. Except (a) as set forth
(including estimates of the dollar amounts involved) in Schedule 4.2 hereto,
(b) for claims which are covered by Insurance Policies, coverage for which has
not been denied in writing, (c) for claims which relate to Reinsurance
Agreements or Primary Policies issued by the Borrower or its Subsidiaries which
involve a potential liability which does not exceed 10% of the Borrower’s Net
Worth, and (d) for claims which related to Reinsurance Agreements or Primary
Policies to which it is a party entered into by the Borrower or its Subsidiaries
in the ordinary course of business (referred to herein as “Ordinary Course
Litigation”), no claim, litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry is
pending or, to the knowledge of the Borrower, threatened against the Borrower or
its Subsidiaries (i) which would, if adversely determined, have a Material
Adverse Effect or (ii) which relates to any of the transactions contemplated
hereby. Other than any liability incident to such claims, litigation or
proceedings, the Borrower and its Subsidiaries have no material Contingent
Liabilities other than Permitted Guarantees.

SECTION 4.3 Employee Benefit Plans. The Borrower has no Plans.

SECTION 4.4 Regulated Entities. Neither the Parent nor the Borrower is an
“investment company” or a company “controlled by an investment company,” for the
purpose of the Investment Company Act of 1940, as amended. The Borrower is not
engaged in the “investment business” as defined in The Investment Business Act
of 2003 of Bermuda. The Borrower is not subject to regulation under the Public
Utility Holding Act of 1935, the Federal Power Act, the Interstate Commerce Act,
any public utilities code, or any other Requirement of Law limiting its ability
to incur Debt.

SECTION 4.5 Regulations U and X. The Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock. None of the Borrower, any
Affiliate or any Person acting on its behalf has taken or will take action to
cause the execution, delivery or performance of this Agreement, the making or
existence of the Credit Extensions or the use of proceeds of the Credit
Extensions to violate Regulations U or X of the FRB.

SECTION 4.6 Proceeds. The Letter of Credit issued hereunder will be used solely
to secure the Borrower’s obligations under Reinsurance Agreements and Primary
Policies. None of the proceeds of the Letter of Credit will be used in violation
of applicable law, and none of such proceeds will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any margin stock as defined in Regulation U of the FRB.

SECTION 4.7 Business Locations. Schedule 4.7 as revised from time to time by the
Borrower pursuant to Section 5.1(m) lists each of the locations where the
Borrower and its Subsidiaries maintain an office, a place of business.

SECTION 4.8 Accuracy of Information. All factual written information furnished
heretofore or contemporaneously herewith by or on behalf of the Borrower or the
Parent to the Lender for purposes of or in connection with this Agreement or any
of the transactions contemplated hereby, as supplemented to the date hereof, is
and all other such factual written information hereafter furnished by or on
behalf of the Borrower or the Parent to the Lender will be, true and accurate in
every material respect on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information not misleading under the circumstances in which given.

SECTION 4.9 Subsidiaries. The Borrower has no Subsidiaries other than those
specified on Schedule 4.9.

SECTION 4.10 Insurance Licenses. Schedule 4.10 as revised from time to time by
the Borrower pursuant to Section 5.1(m) lists all of the jurisdictions in which
the Borrower and its Subsidiaries hold licenses (including, without limitation,
licenses or certificates of authority from applicable insurance departments),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”). Except as set forth on Schedule 4.10, to the
best of the Borrower’s knowledge, no such License is the subject of a proceeding
for suspension or revocation or any similar proceedings, there is no sustainable
basis for such a suspension or revocation, and no such suspension or revocation
is threatened by a Governmental Authority. Schedule 4.10 as revised from time to
time by the Borrower pursuant to Section 5.1(m) indicates the line or lines of
insurance which the Borrower and its Subsidiaries is permitted to be engaged in
with respect to each License therein listed. Neither the Borrower nor any of its
Subsidiaries transact any insurance business, directly or indirectly, in any
jurisdiction other than those enumerated on Schedule 4.10 as revised from time
to time by the Borrower pursuant to Section 5.1(m) hereto, where such business
requires that the Borrower or any of its Subsidiaries obtain any license,
permit, governmental approval, consent or other authorization.

SECTION 4.11 Taxes. The Borrower and its Subsidiaries have filed by the required
filing date all tax returns that are required to be filed by it, and has paid or
provided adequate reserves for the payment of all material taxes, including,
without limitation, all payroll taxes and federal and state withholding taxes,
and all assessments payable by it that have become due, other than (a) those
that are not yet delinquent and are being contested in good faith by appropriate
proceedings and with respect to which reserves have been established, and are
being maintained, in accordance with GAAP or (b) those which the failure to file
or pay would not have a Material Adverse Effect. On the Effective Date there is
no ongoing audit by a taxing authority or, to the Borrower’s knowledge, other
governmental investigation of the tax liability of the Borrower and there is no
unresolved claim by a taxing authority concerning the Borrower’s tax liability,
for any period for which returns have been filed or were due. As used in this
Section 4.11, the term “taxes” includes all taxes of any nature whatsoever and
however denominated, including, without limitation, excise, import, governmental
fees, duties and all other charges, as well as additions to tax, penalties and
interest thereon, imposed by any government or instrumentality, whether federal,
state, local, foreign or other.

SECTION 4.12 Securities Laws. Neither the Borrower nor any Affiliate, nor to the
Borrower’s knowledge anyone acting on behalf of any such Person, has directly or
indirectly offered any interest in the Credit Extensions or any other Obligation
for sale to, or solicited any offer to acquire any such interest from, or has
sold any such interest to any Person that would cause the issuance or sale of
the Credit Extensions to be required to be registered under the Securities Act
of 1933, as amended.

SECTION 4.13 Compliance with Laws. Neither the Borrower nor any of its
Subsidiaries is in violation of any law, ordinance, rule, regulation, order,
policy, guideline or other requirement of any Governmental Authority, where the
effect of such violation could reasonably be expected to have a Material Adverse
Effect on the Borrower and, to the best of the Borrower’s knowledge, no such
violation has been alleged and the Borrower and each of its Subsidiaries (i) has
filed in a timely manner all reports, documents and other materials required to
be filed by it with any Governmental Authority, if such failure to so file could
reasonably be expected to have a Material Adverse Effect; and the information
contained in each of such filings is true, correct and complete in all material
respects and (ii) has retained all records and documents required to be retained
by it pursuant to any law, ordinance, rule, regulation, order, policy, guideline
or other requirement of any Governmental Authority, if the failure to so retain
such records and documents could reasonably be expected to have a Material
Adverse Effect.

SECTION 4.14 Financial Condition. The audited consolidated financial statements
of the Borrower as at December 31, 2003 and the unaudited consolidated financial
statements of the Borrower as at June 30, 2004, copies of which have been
delivered to the Lender, are true and correct in all material respects, have
been prepared in accordance with GAAP consistently applied throughout the
periods involved (except as disclosed therein) and present fairly the
consolidated financial condition of the Borrower and its Subsidiaries at such
date and the result of its operations for the periods then ended.

SECTION 4.15 Insurance Act. The Borrower has not received any direction or other
notification by the Minister pursuant to Section 32 of Insurance Act, 1978 of
Bermuda.

SECTION 4.16 First Priority Security Interest. The Lender has a first priority
perfected security interest in the Collateral pledged by the Borrower pursuant
to the Security Agreement.

ARTICLE V.

AFFIRMATIVE COVENANTS

Until the LC Obligations and all other Obligations are paid in full, and until
the Final Maturity Date, the Borrower agrees that, unless at any time the Lender
shall otherwise expressly consent in writing, it will:

SECTION 5.1 Reports, Certificates and Other Information. Furnish or cause to be
furnished to the Lender:

(a) GAAP Financial Statements:

(i) Within 45 days after the close of each of the first three Fiscal Quarters of
each Fiscal Year (A) of the Borrower, a copy of the unaudited consolidated
balance sheets of the Borrower and its Subsidiaries, as of the close of such
quarter and the related statements of income and cash flows for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter, all prepared in
accordance with GAAP (subject to normal year-end adjustments) and accompanied by
the certification of an Executive Officer of the Borrower that all such
financial statements are complete and correct and present fairly in accordance
with GAAP (subject to normal year-end adjustments) the consolidated results of
operations and cash flows of the Borrower and its Subsidiaries as at the end of
such Fiscal Quarter and for the period then ended and (B) of the Parent, a copy
of the unaudited consolidated and consolidating balance sheets of the Parent, as
of the close of such quarter and the related consolidated and consolidating
statements of income and cash flows for that portion of the Fiscal Year ending
as of the close of such Fiscal Quarter, all prepared in accordance with GAAP
(subject to normal year-end adjustments) and accompanied by the certification of
an Executive Officer of the Parent that all such financial statements are
complete and correct and present fairly in accordance with GAAP (subject to
normal year-end adjustments) the consolidated results of operations and cash
flows of the Parent as at the end of such Fiscal Quarter and for the period then
ended.

(ii) Within 90 days after the close of each Fiscal Year (A) of the Borrower, a
copy of the annual audited consolidated financial statements of the Borrower and
its Subsidiaries consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which financial statements shall be
prepared in accordance with GAAP, certified without material qualification by
KPMG or any other firm of independent certified public accountants of recognized
national standing selected by the Borrower and reasonably acceptable to the
Lender that all such financial statements are complete and correct and present
fairly in accordance with GAAP the financial position and the results of
operations and cash flows of the Borrower and its Subsidiaries as at the end of
such year and for the period then ended and (B) of the Parent, a copy of the
annual audited financial statements of the Parent consisting of consolidated and
consolidating balance sheets and consolidated and consolidating statements of
income and retained earnings and cash flows, setting forth in comparative form
in each case the figures for the previous Fiscal Year, which financial
statements shall be prepared in accordance with GAAP, certified without material
qualification by KPMG or any other firm of independent certified public
accountants of recognized national standing selected by the Parent and
reasonably acceptable to the Lender that all such financial statements are
complete and correct and present fairly in accordance with GAAP the financial
position and the results of operations and cash flows of the Parent as at the
end of such year and for the period then ended.

(b) Tax Returns. If requested by the Lender, copies of all federal, state, local
and foreign tax returns and reports in respect of income, franchise or other
taxes on or measured by income (excluding sales, use or like taxes) filed by the
Borrower and its Subsidiaries.

(c) SAP Financial Statements. Within 5 days after the date filed with the
Minister for each of its Fiscal Years, but in any event within 120 days after
the end of each Fiscal Year of the Borrower a copy of the Annual Statement of
the Borrower and each of its Subsidiaries for such Fiscal Year prepared in
accordance with SAP and accompanied by the certification of an Executive Officer
of the Borrower that such financial statement is complete and correct and
presents fairly in accordance with SAP the financial position of the Borrower or
such Subsidiary for the period then ended.

(d) Monthly Report and Borrowing Base Certificate. As soon as available, but in
any event within 20 days after the end of each calendar month of each Fiscal
Year, (i) a report listing each of the Borrower’s Eligible Investments, (ii) a
report listing each of Borrower’s Unencumbered Assets and calculating the
Unencumbered Asset Reserve Requirement and (iii) a Borrowing Base Certificate
executed by an Executive Officer. For purposes of such report and of completing
the Borrowing Base Certificate required under this Section 5.1(d), each Eligible
Investment and MDS Shares shall be valued based on its Fair Market Value as at
the last Business Day of the calendar month for which such report or Borrowing
Base Certificate is being delivered.

(e) Projections. As soon as available, but not later than March 31 of each year,
commencing with the year 2005, a three-year projection of the Borrower’s results
covering the then-current Fiscal Year and each of the next two Fiscal Years.

(f) Reports to Shareholders. Promptly upon the filing or making thereof copies
of (i) all financial statements and reports that the Parent or the Borrower
sends to its shareholders or its other holders of Debt; (ii) copies of all
financial statements and regular, periodic or special reports that the Parent or
the Borrower may make to, or file with, any Government Authority.

(g) Additional Borrowing Base Certificates. Promptly, at the request of the
Lender, a Borrowing Base Certificate for any given Business Day executed by an
Executive Officer of the Borrower.

(h) Notice of Default, etc. Immediately after an Executive Officer of the
Borrower knows or has reason to know of the existence of any Default, or any
development or other information which would have a Material Adverse Effect,
telephonic or telegraphic notice specifying the nature of such Default or
development or information, including the anticipated effect thereof, which
notice shall be promptly confirmed in writing within two (2) Business Days.

(i) Other Information. The following certificates and other information related
to the Borrower:

(i) Within five (5) Business Days of receipt, a copy of any financial
examination reports by a Governmental Authority with respect to the Borrower or
any of its Subsidiaries relating to the insurance business of the Borrower or
such Subsidiary (when, and if, prepared); provided, the Borrower shall only be
required to deliver any interim report hereunder at such time as Borrower has
knowledge that a final report will not be issued and delivered to the Lender
within 90 days of any such interim report.

(ii) Copies of all filings (other than nonmaterial filings) with Governmental
Authorities by the Borrower or any of its Subsidiaries not later than five
(5) Business Days after such filings are made, including, without limitation,
filings which seek approval of Governmental Authorities with respect to
transactions between the Borrower or any of its Subsidiaries and its Affiliates.

(iii) Within five (5) Business Days of such notice, notice of proposed or actual
suspension, termination or revocation of any material License of the Borrower or
any of its Subsidiaries by any Governmental Authority or of receipt of notice
from any Governmental Authority notifying the Borrower or any of its
Subsidiaries of a hearing relating to such a suspension, termination or
revocation, including any request by a Governmental Authority which commits the
Borrower or any of its Subsidiaries to take, or refrain from taking, any action
or which otherwise materially and adversely affects the authority of the
Borrower or any of its Subsidiaries to conduct its business.

(iv) Within five (5) Business Days of such notice, notice of any pending or
threatened investigation or regulatory proceeding (other than routine periodic
investigations or reviews) by any Governmental Authority concerning the
business, practices or operations of the Borrower or any of its Subsidiaries.

(v) Promptly, notice of any actual or, to the best of the Borrower’s knowledge,
proposed material changes in the Insurance Code governing the investment or
dividend practices of the Borrower.

(vi) Promptly, such additional financial and other information as the Lender may
from time to time reasonably request.

(j) Compliance Certificates. Concurrently with the delivery to the Lender of the
GAAP financial statements under Sections 5.1(a)(i) and 5.1(a)(ii), for each
Fiscal Quarter and Fiscal Year of the Borrower, and at any other time no later
than ten (10) Business Days following a written request of the Lender, a duly
completed Compliance Certificate, signed by the chief financial officer,
treasurer or senior vice president of the Borrower.

(k) Notice of Litigation, License, etc. Promptly upon learning of the occurrence
of any of the following, written notice thereof, describing the same and the
steps being taken by the Borrower with respect thereto: (i) the institution of,
or any adverse determination in, any litigation, arbitration proceeding or
governmental proceeding which could, if adversely determined, be reasonably
expected to have a Material Adverse Effect and which is not Ordinary Course
Litigation, (ii) the institution of , or any adverse determination in, any
litigation or arbitration proceeding with respect to a Reinsurance Agreement or
Primary Policy issued by the Borrower or any of its Subsidiaries involving
unreserved claims in excess of 10% of the Borrower’s Net Worth, (iii) the
commencement of any dispute which might lead to the modification, transfer,
revocation, suspension or termination of this Agreement or any Credit Document
or (iv) any event which could be reasonably expected to have a Material Adverse
Effect.

(l) Insurance Reports. Within five (5) Business Days of receipt of such notice
by the Borrower, written notice of any cancellation or material adverse change
in any material Insurance Policy carried by the Borrower.

(m) Updated Schedules. From time to time, and in any event concurrently with
delivery of the financial statements under Section 5.1(a)(i) and (ii), revised
Schedules 4.1, 4.7, and 4.10, if applicable, showing changes from the Schedules
previously delivered.

(n) Other Information. From time to time such other information concerning the
Borrower as the Lender may reasonably request.

SECTION 5.2 Corporate Existence; Foreign Qualification. Do and cause to be done
at all times all things necessary to (a) maintain and preserve the corporate
existence of the Borrower and each of its Subsidiaries, (b) be, and ensure that
the Borrower and each of its Subsidiaries is, duly qualified to do business and
be in good standing as a foreign corporation in each jurisdiction where the
nature of its business makes such qualification necessary unless the failure to
be so qualified would not have a Material Adverse Effect, and (c) do or cause to
be done all things necessary to preserve and keep in full force and effect the
Borrower’s corporate existence.

SECTION 5.3 Books, Records and Inspections. Maintain, and cause its Subsidiaries
to maintain materially complete and accurate books and records in accordance
with GAAP and SAP, (b) permit access at reasonable times by the Lender to its
books and records, (c) permit the Lender or its designated representative to
inspect at reasonable times its properties and operations, and (d) permit the
Lender to discuss its business, operations and financial condition with its
officers and its independent accountants.

SECTION 5.4 Insurance. Maintain Insurance Policies to such extent and against
such hazards and liabilities as is required by law.

SECTION 5.5 Taxes and Liabilities. Pay, and cause each Subsidiary to pay, when
due all material taxes, assessments and other material liabilities except as
contested in good faith and by appropriate proceedings with respect to which
reserves have been established, and are being maintained, in accordance with
GAAP if and so long as such contest could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.6 Compliance with Laws. Comply, and cause each Subsidiary to comply
(a) with all federal and local laws, rules and regulations related to its
businesses (including, without limitation, the establishment of all insurance
reserves required to be established under SAP and applicable laws restricting
the investments of the Borrower and its Subsidiaries), and (b) with all
Contractual Obligations binding upon it, except where failure to so comply would
not in the aggregate have a Material Adverse Effect on the Borrower.

SECTION 5.7 Maintenance of Permits. Maintain, and cause each Subsidiary to
maintain, all permits, licenses and consents as may be required for the conduct
of its business by any federal or local government agency or instrumentality
except where failure to maintain the same could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.8 Conduct of Business. Engage, and cause each Subsidiary to engage,
primarily in the same business or businesses described in the Borrower’s 2003
Annual Report.

SECTION 5.9 Use of Letter of Credit. The Borrower shall request the Letter of
Credit only to support its obligations under Reinsurance Agreements and Primary
Policies.

SECTION 5.10 Further Assurances. Promptly upon the request of the Lender, the
Borrower shall execute, acknowledge, deliver and record and do any and all such
further acts and deeds as the Lender may reasonably request from time to time in
order to insure that the obligations of the Borrower hereunder are secured by a
first priority perfected interest in the assets of the Borrower stated to be
pledged pursuant to the Security Agreement and to perfect and maintain the
validity, effectiveness and priority of the Security Agreement and the Liens
intended to be created thereby.

ARTICLE VI.

NEGATIVE COVENANTS

Until the LC Obligations and all other Obligations are paid in full and until
the Final Maturity Date, the Borrower agrees that, unless at any time the Lender
shall otherwise expressly consent in writing, it will:

SECTION 6.1 Net Worth. Not permit the Net Worth of (a) the Borrower to be less
than $635,000,000 and (b) the Parent to be less than $645,000,000.

SECTION 6.2 Unencumbered Reserve Requirement. Not permit the Fair Market Value
of the Unencumbered Assets to be less than $60,000,000; provided, however that
in calculating the Fair Market Value of Unencumbered Assets, no more than 50% of
the Fair Market Value of Unencumbered Assets shall be attributable to MDS
Shares.

SECTION 6.3 Debt. Not, and not permit any Subsidiary to, incur any Debt other
than (a) Debt under this Agreement; (b) Purchase Money Debt provided the
aggregate principal amount outstanding at any time does not exceed $500,000;
(c) Debt pursuant to Capitalized Leases provided such Leases do not cover any
property other than property acquired in connection therewith and the aggregate
principal amount of all such Debt outstanding at any time does not exceed
$1,500,000; (d) Hedging Obligations entered into in the ordinary course of
business in order to hedge currency, commodity or interest rate risks, and not
for purposes of speculation; (e) Debt for standby letters of credit which have
been, or may be from time to time in the future, issued to insurance or
reinsurance cedents in the ordinary course of business; (f) Debt in connection
with Total Return Equity Swaps provided the proceeds of such Debt is invested in
assets of the type described in the definition of Eligible Investments; (g) Debt
in connection with Permitted Guarantees; and (h) Debt not included in paragraphs
(a) through (g) which does not exceed at any time; in the aggregate, $1,000,000.

SECTION 6.4 Mergers, Consolidations and Sales. Not, and not permit any
Subsidiary to, (a) merge or consolidate, (b) purchase or otherwise acquire all
or substantially all of the assets or stock of any class of, or any partnership
or joint venture interest in, any other Person provided that the Borrower may
make any such purchase or acquisition provided (i) no Default or Event of
Default has occurred and is continuing or would result from such purchase or
acquisition, (ii) the Borrower provides the Lender with a pro forma Compliance
Certificate giving effect to such purchase or acquisition and (iii) the
aggregate purchase price of all such purchases and acquisitions after the date
hereof does not exceed $75,000,000, or (c) sell, transfer, convey or lease all
or any substantial part of its assets, other than (i) any sale, transfer,
conveyance or lease in the ordinary course of business, (ii) any sale or
assignment of receivables, (iii) any sale, transfer, conveyance or lease not in
the ordinary course of business provided the aggregate fair market value of all
such sales, transfers, conveyances or leases after the date hereof does not
exceed $75,000,000 and (iv) Total Return Equity Swaps permitted under
Section 6.3(f).

SECTION 6.5 Other Agreements. Not enter into any agreement containing any
provision which would be violated or breached by the performance of obligations
hereunder or under any instrument or document delivered or to be delivered by it
hereunder or in connection herewith.

SECTION 6.6 Transactions with Affiliates. Not, and not permit any Subsidiary to,
enter into, or cause, suffer or permit to exist, directly or indirectly, any
arrangement, transaction or contract with any of its Affiliates other than that
described in the January 7, 2002 Letter Agreement and Permitted Guarantees
unless such arrangement, transaction or contract is on an arm’s length basis.

SECTION 6.7 Liens. Not create or permit to exist, nor allow any of its
Subsidiaries to create or permit to exist, any Lien with respect to any assets
now or hereafter existing or acquired, except the following: (i) Liens for
current taxes not delinquent or for taxes being contested in good faith and by
appropriate proceedings and with respect to which adequate reserves have been
established, and are being maintained, in accordance with GAAP, (ii) easements,
party wall agreements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary course of the business of such Person; (iii) Liens
incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits and Liens pursuant to letters of credit or other security arrangements
in connection with such insurance or benefits, (iv) mechanics’, workers’,
materialmen’s, landlord liens and other like Liens arising in the ordinary
course of business in respect of obligations which are not delinquent or which
are being contested in good faith and by appropriate proceedings and with
respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP, (v) Liens listed on Schedule 6.7 in effect
on the date hereof; (vi) attachments, judgments and other similar Liens for sums
not exceeding $5,000,000 (excluding any portion thereof which is covered by
insurance so long as the insurer is reasonably likely to be able to pay and has
accepted a tender of defense and indemnification without reservation of rights);
(vii) attachments, judgments and other similar Liens for sums of $5,000,000 or
more (excluding any portion thereof which is covered by insurance so long as the
insurer is reasonably likely to be able to pay and has accepted a tender of
defense and indemnification without reservation of rights) provided the
execution or other enforcement of such Liens is effectively stayed and claims
secured thereby are being actively contested in good faith and by appropriate
proceedings and have been bonded off; (viii) Liens on cash and Investments
(other than Collateral) pursuant to trusts or other security arrangements in
connection with Reinsurance Agreements or Primary Policies and Liens securing
Debt permitted under Section 6.3(e); (ix) Liens in connection with Debt
permitted under Section 6.3(f); (x) Liens in favor of the Lender; (xi) Purchase
Money Liens securing Purchase Money Debt permitted under Section 6.3(b);
(xii) any interest or title of a lessor in assets subject to any Capitalized
Lease or operating lease which is permitted under this Agreement; and
(xiii) Liens not permitted by any other clause of this Section 6.7 securing Debt
in an aggregate amount not to exceed $250,000, provided any Liens granted (other
than Liens pursuant to Section 6.7(x)) do not extend to any Collateral and after
giving effect to all Liens under clauses (viii) through (xiii), there are
Unencumbered Assets sufficient to ensure compliance with Section 6.2.

SECTION 6.8 Restrictions On Negative Pledge Agreements. Not create, incur or
assume any agreement to which it is a signatory, other than this Agreement which
places any restrictions upon the right of the Borrower to sell, pledge or
otherwise dispose of any material portion of its properties now owned or
hereafter acquired (other than with respect to property secured by Liens
permitted under Section 6.7) except for such restrictions imposed under this
Agreement or by federal or state laws upon the right of the Borrower to sell,
pledge or otherwise dispose of securities owned by it.

SECTION 6.9 Dividends, Etc. Not (a) declare or pay any dividends on any of its
Capital Stock, (b) purchase or redeem any Capital Stock of the Parent, the
Borrower or any of its Subsidiaries or any warrants, options or other rights in
respect of such stock, or (c) set aside funds for any of the foregoing, except
that the Borrower may declare or pay dividends on any of its Capital Stock
provided no Default or Event of Default has occurred and is continuing on the
date of or would result from such declaration or payment.

SECTION 6.10 Eligible Investments. The Borrower shall not permit:

(a) the minimum weighted average credit quality rating of the Eligible
Investments to be less than AA/Aa2 or the equivalent; or

(b) the Eligible Investments to exceed the Concentration Limits;

provided, however, that the Borrower shall not be in violation of this
Section 6.10 if such violation occurs as a result of a change in the Fair Market
Value or ratings of such Eligible Investments (as opposed to a change in the
makeup of such Eligible Investments) unless such deficiency exists for thirty
days.

ARTICLE VII.

EVENTS OF DEFAULT AND THEIR EFFECT

SECTION 7.1 Events of Default. Each of the following shall constitute an Event
of Default under this Agreement:

(a) Non-Payment of Reimbursement Obligations. Default in the payment when due of
any Reimbursement Obligation.

(b) Non-Payment of Interest, Fees, etc. Default, and continuance thereof for
three (3) Business Days, in the payment when due of fees or of any other amount
payable hereunder or under the Credit Documents.

(c) Non-Payment of Other Debt. (i) Default in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any other
Debt of, or guaranteed by, the Borrower if the aggregate amount of Debt of the
Borrower which is accelerated or due and payable, or which (subject to any
applicable grace period) may be accelerated or otherwise become due and payable,
by reason of such default or defaults is $5,000,000 or more, or (ii) default in
the performance or observance of any obligation or condition with respect to any
such other Debt of, or guaranteed by, the Borrower if the effect of such default
or defaults is to accelerate the maturity (subject to any applicable grace
period) of any such Debt of $5,000,000 or more in the aggregate or to permit the
holder or holders of such Debt of $5,000,000 or more in the aggregate, or any
trustee or agent for such holders, to cause such Debt to become due and payable
prior to its expressed maturity.

(d) Other Material Obligations. Except for obligations covered under other
provisions of this Article VII, default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, the Borrower with respect to any material purchase or lease
obligation of $5,000,000 or more (unless the existence of any such default is
being contested by the Borrower in good faith and by appropriate proceedings and
the Borrower has established, and is maintaining, adequate reserves therefor in
accordance with GAAP) which default continues for a period of 30 days.

(e) Bankruptcy, Insolvency, etc. (i) The Parent or the Borrower becomes
insolvent or generally fails to pay, or admits in writing its inability to pay,
debts as they become due; (ii) there shall be commenced by or against any of
such Persons any case, proceeding or other action (A) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, supervision, conservatorship, liquidation, reorganization or relief
of debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
rehabilitation, conservation, supervision, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, obligations or liabilities, or (B) seeking appointment of a receiver,
trustee, custodian, rehabilitator, conservator, supervisor, liquidator or other
similar official for it or for all or any substantial part of its assets, in
each case which (1) results in the entry of an order for relief or any such
adjudication or appointment or (2) if filed against such Person, remains
undismissed, undischarged or unstayed for a period of 60 days; or (iii) there
shall be commenced against any of such Persons any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any of such Persons shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause(ii) or (iii) above; or (v) any Governmental Authority shall
issue any order of conservation, supervision or any other order of like effect
relating to any of such Persons.

(f) Financial Statements. Failure by the Borrower to comply with its covenants
set forth in Section 5.1 and continuance of such failure for five Business Days
after notice thereof from the Lender.

(g) Specific Defaults. Failure by the Borrower to comply with its covenants set
forth in Sections 2.10 (subject to any applicable cure period), 5.9, 6.1, 6.3,
6.4, 6.6, 6.7(viii), 6.7(ix), 6.7(x), 6.7(xi), 6.7(xii), 6.7 (xiii), 6.8 or 6.9.

(h) Non-compliance With Other Provisions. Failure by the Borrower to comply with
or to perform any provision of this Agreement or any other Credit Document (and
not constituting an Event of Default under any of the other provisions of this
Article VII) and continuance of such failure for 30 days after notice thereof
from the Lender to the Borrower.

(i) Warranties and Representations. Any warranty or representation made by or on
behalf of the Borrower herein or in any Credit Document is inaccurate or
incorrect or is breached or false or misleading in any material respect as of
the date such warranty or representation is made; or any schedule, certificate,
financial statement, report, notice, or other instrument furnished by or on
behalf of Borrower to the Lender is false or misleading in any material respect
on the date as of which the facts therein set forth are stated or certified.

(j) Employee Benefit Plans. The Borrower establishes any Plan other than a
401(k) plan.

(k) Credit Documents. The Security Agreement or any other Credit Document shall
cease to be in full force and effect with respect to the Borrower, the Borrower
shall fail (subject to any applicable grace period) to comply with or to perform
any applicable provision of the Security Agreement, any action shall be taken by
or on behalf of the Borrower or any Affiliate thereof to discontinue any of the
Credit Documents or to contest the validity, binding nature or enforceability of
any thereof or the Lender shall fail to have a first priority perfected Lien on
any Collateral.

(l) Change in Control. A Change in Control occurs.

(m) Judgments. A final judgment or judgments which exceed an aggregate of
$5,000,000 (excluding any portion thereof which is covered by insurance so long
as the insurer is reasonably likely to be able to pay and has accepted a tender
of defense and indemnification without reservation of rights) shall be rendered
against the Borrower and shall not have been discharged or vacated or had
execution thereof stayed pending appeal within 60 days after entry or filing of
such judgment(s).

SECTION 7.2 Effect of Event of Default. If any Event of Default described in
Section 7.1(e) shall occur, all Obligations shall become immediately due and
payable, and the Borrower shall become immediately obligated to deliver to the
Lender cash collateral in accordance with Section 7.3 all without notice of any
kind; and, in the case of any other Event of Default, the Lender may terminate
the Commitment hereunder and declare all or any portion of the Obligations to be
due and payable, and/or demand that the Borrower immediately deliver to the
Lender Cash and Cash Equivalents in accordance with Section 7.3 whereupon the
Commitment shall terminate and all or such portion of the Obligations shall
become immediately due and payable, and/or demand that the Borrower immediately
deliver to the Lender Cash and Cash Equivalents in an amount equal to the
outstanding LC Obligations all without further notice of any kind. The Lender
shall promptly advise the Borrower of any such declaration but failure to do so
shall not impair the effect of such declaration. Notwithstanding the foregoing,
the effect as an Event of Default of any event described in Section 7.1(a) may
not be waived except by consent of the Lender in writing.

SECTION 7.3 LC Collateral Account.

(a) If the Obligations are accelerated pursuant to Section 7.2, then until the
final expiration date of the Letter of Credit and thereafter so long as any
Obligations are outstanding and payable hereunder, the Lender shall have the
right to transfer the Collateral from the Custody Account to a special
collateral account pursuant to arrangements satisfactory to the Lender (the “LC
Collateral Account”) at the Lender’s office in the name of the Borrower but
under the sole dominion and control of the Lender, and the Borrower shall have
no interest therein except as set forth in this Section 7.3. The Borrower hereby
pledges, assigns and grants to the Lender a security interest in all of the
Borrower’s right, title and interest in and to the LC Collateral Account, all
funds and Cash Equivalents which may from time to time be on deposit in the LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Lender may invest any funds on deposit from time to time in
the LC Collateral Account in Cash Equivalents having a maturity not exceeding
30 days. Funds earned on such Cash Equivalents shall be deposited into the LC
Collateral Account.

(b) If at any time after the Borrower has been required to deposit amounts in
the LC Collateral Account pursuant to Section 2.10, the Lender determines that
the amount on deposit in the LC Collateral Account is less than 102% of the
amount of the outstanding LC Obligations at such time, the Lender may demand the
Borrower to deposit, and the Borrower shall, upon such demand and without any
further notice, pay to the Lender for deposit in the LC Collateral Account,
funds necessary to cure any shortfall.

(c) The Lender may, at any time or from time to time, after funds are deposited
in the LC Collateral Account apply such funds to the payment of the Obligations
then due and payable by the Borrower to the Lender under the Credit Documents.

(d) Neither the Borrower nor any Person claiming on behalf of or through the
Borrower shall have any right to withdraw any of the funds held in the LC
Collateral Account until all of the Obligations have been indefeasibly paid in
full and the Letter of Credit has been terminated or expired, at which time any
funds remaining in the LC Collateral Account shall be returned by the Lender to
the Borrower.

ARTICLE VIII.

CONDITIONS

SECTION 8.1 Conditions to Occurrence of the Effective Date. The occurrence of
the Effective Date shall be subject to receipt by the Lender of all of the
following, each duly executed and dated the Effective Date (or such earlier date
as shall be satisfactory to the Lender), each in form and substance satisfactory
to the Lender:

(a) Credit Documents. This Agreement and the Security Agreement executed by each
party thereto.

(b) Organization Documents, Resolutions. Certified copies of the Organization
Documents of the Borrower and resolutions of the Finance committee of the Board
of Directors of the Borrower authorizing the execution, delivery and
performance, respectively, of those documents and matters required of it with
respect to this Agreement or the other Credit Documents.

(c) Incumbency and Signatures. A certificate of an Authorized Officer certifying
the names of the individual or individuals authorized to sign this Agreement and
the other Credit Documents, together with a sample of the true signature of each
such individual. (The Lender may conclusively rely on each such certificate
until formally advised by a like certificate of any changes therein.)

(d) Opinion of Counsel. An opinion of counsel of the Borrower, addressed to the
Lender from each of (i) Akin Gump Strauss Hauer & Feld LLP, New York counsel to
the Borrower (ii) Sarene Loar, counsel to the Borrower and (iii) Conyers, Dill
and Pearman, Bermuda counsel to the Borrower, each in form and substance
satisfactory to the Lender.

(e) Certificate. Certificate of an Executive Officer dated as of the Effective
Date stating that: (i) that there are no material insurance regulatory
proceedings pending or threatened against the Borrower in any jurisdiction;
(ii) no Default or Event of Default exists or will result from the initial
Credit Extension; and (iii) there has occurred since December 31, 2003, no event
or circumstance that has resulted or in the judgment of such Executive Officer
could reasonably be expected to result in a Material Adverse Effect.

(f) Borrowing Base Certificate. The Borrower shall have delivered a Borrowing
Base Certificate calculated as of the most recent Business Day.

(g) Control Agreement. A Control Agreement substantially in the form of
Schedule I to the Security Agreement executed by the Borrower, the Lender and
the Custodian.

(h) Process Agent. Evidence that the Borrower has appointed CT Corporation as
its agent for service of process pursuant to Section 9.16.

(i) Other. Such other documents as the Lender may reasonably request.

SECTION 8.2 Conditions to All Credit Extensions. The obligation of the Lender to
make all Credit Extensions shall be subject to the prior or concurrent
satisfaction (in form and substance satisfactory to the Lender) of each of the
conditions precedent set forth below:

(a) LC Application/Borrowing Base Certificate. The Borrower shall have delivered
a LC Application and a Borrowing Base Certificate calculated as of the most
recent Business Day.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing or will result from the making of the Credit Extensions and no
Default or Event of Default shall have occurred and be continuing under the
Credit Documents or will result from the making of the Credit Extensions.

(c) Warranties and Representations. (i) All warranties and representations
contained in this Agreement (other than Section 4.2 except in the case of the
initial Credit Extension) shall be true and correct in all material respects as
of the date of any Credit Extension, with the same effect as though made on the
date of and concurrently with the making of such Credit Extension (except where
such representation speaks as of specified date) and (ii) all covenants
contained herein and in such documents to be performed by each of the parties
thereto (other than the Lender) prior to the date of any Credit Extension shall
have been performed.

(d) Litigation. (i) No litigation (including, without limitation, derivative
actions), arbitration, governmental investigation or proceeding or inquiry shall
be, on the date of any Credit Extension, pending, or to the knowledge of the
Borrower, threatened which seeks to enjoin or otherwise prevent the consummation
of, or to recover any damages or to obtain material relief as a result of, the
transactions contemplated hereunder or, in the reasonable opinion of the Lender,
could be reasonably expected to be materially adverse to any of the parties to
this Agreement and which is not Ordinary Course Litigation, and (ii) in the
reasonable opinion of the Lender, no material adverse development shall have
occurred in any litigation (including, without limitation, derivative actions),
arbitration, government investigation or proceeding or inquiry with respect to
any Reinsurance Agreement or Primary Policy issued by the Borrower or its
Subsidiaries in which the unreserved potential liability is in excess of 10% of
the Borrower’s Net Worth or disclosed in Schedule 4.2 which is likely to have a
Material Adverse Effect.

(e) Material Adverse Effect. There shall not have occurred any event which, in
the reasonable judgment of the Lender, constitutes a Material Adverse Effect.

ARTICLE IX.

MISCELLANEOUS

SECTION 9.1 Amendments and Waivers. No amendment or waiver of any provision of
this Agreement or any other Credit Document, and no consent with respect to any
departure by the Borrower therefrom, shall be effective unless the same shall be
in writing and signed by the Lender and the Borrower, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. The Lender and the Borrower are parties to that certain
Fourth Amended and Restated Letter of Credit Reimbursement Agreement dated as of
June 4, 2004 among the Borrower, various financial institutions (including the
Lender) and Bank of America, National Association, as Administrative Agent (as
in effect on the Effective Date, the “Bank of America Agreement”). The Borrower
and the Lender agree that if any amendment is made to Article V, Article VI or
Section 7.2 of the Bank of America Agreement or any definition used therein (a
“BofA Amendment”) and the Lender has consented to such BofA Amendment, then,
upon the effectiveness of such BofA Amendment, the comparable provisions of this
Agreement shall automatically be deemed to be amended in accordance with such
BofA Amendment without further action, provided that upon request of either
party, the Borrower and the Lender shall execute a document evidencing such
amendment.

SECTION 9.2 Notices. All notices, requests and other communications shall be in
writing (including, unless the context expressly otherwise provides, by
facsimile transmission, provided that any matter transmitted by the Borrower by
facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 9.2, and (ii) shall be followed
promptly by delivery of a hard copy original thereof) and mailed, faxed or
delivered, to the address or facsimile number specified for notices on
Schedule 9.2; or, to such other address as shall be designated by such party in
a written notice to the other party.

(a) All such notices, requests and communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or, if delivered, upon delivery, except that notices pursuant to
Article II shall not be effective until actually received by the Lender.

(b) Any agreement of the Lender herein to receive certain notices by telephone
or facsimile is solely for the convenience and at the request of the Borrower.
The Lender shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the Lender
shall not have any liability to the Borrower or other Person on account of any
action taken or not taken by the Lender in reliance upon such telephonic or
facsimile notice. The obligation of the Borrower to repay the Obligations shall
not be affected in any way or to any extent by any failure by the Lender to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Lender of a confirmation which is at variance with the terms
understood by the Lender to be contained in the telephonic or facsimile notice.

SECTION 9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

SECTION 9.4 Costs and Expenses. The Borrower shall:

(a) whether or not the transactions contemplated hereby are consummated, pay or
reimburse the Lender within ten Business Days after demand for all costs and
expenses incurred by the Lender, in connection with the negotiation,
preparation, delivery, syndication, administration and execution of, and any
amendment, supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement, any Credit Document and any other documents
prepared in connection herewith or therewith, and the consummation of the
transactions contemplated hereby and thereby, including reasonable Attorney
Costs incurred by the Lender with respect thereto; and

(b) pay or reimburse the Lender within ten Business Days after demand for all
costs and expenses (including Attorney Costs) incurred by it in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or any other Credit Document during the existence
of an Event of Default or after acceleration of the Obligations (including in
connection with any “workout” or restructuring regarding the Obligations, and
including in any insolvency proceeding or appellate proceeding).

SECTION 9.5 Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold the Lender-Related Persons
and each of its respective Affiliates, officers, directors, employees, counsel,
agents and attorneys-in-fact (each, an “Indemnified Person”) harmless from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, charges, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Obligations) be imposed on,
incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, or the transactions contemplated hereby, or any action taken or omitted
by any such Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
insolvency proceeding or appellate proceeding) related to or arising out of this
Agreement or the Credit Extensions or the use of the proceeds thereof, whether
or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided, that the Borrower shall
have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the gross negligence or willful
misconduct of such Indemnified Person. The agreements in this Section shall
survive payment of all other Obligations.

SECTION 9.6 Payments Set Aside.. To the extent that the Borrower makes a payment
to the Lender or the Lender exercises its right of set-off, and such payment or
the proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred.

SECTION 9.7 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Lender.

SECTION 9.8 Confidentiality. The Lender agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information identified as “confidential” or
“secret” by the Borrower and provided to it by the Borrower under this Agreement
or any other Credit Document (“Information”), and neither it nor any of its
Affiliates shall use any Information other than in connection with or in
enforcement of this Agreement and the other Credit Documents or in connection
with other business now or hereafter existing or contemplated with the Borrower;
except to the extent Information (a) was or becomes generally available to the
public other than as a result of disclosure by the Lender, or (b) was or becomes
available on a non-confidential basis from a source other than the Borrower,
provided that such source is not bound by a confidentiality agreement with the
Borrower known to the Lender; provided, however, that the Lender may disclose
Information (i) at the request or pursuant to any requirement of any
Governmental Authority to which the Lender is subject or in connection with an
examination of the Lender by any such authority; (ii) pursuant to subpoena or
other court process; (iii) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (iv) to the extent reasonably
required in connection with any litigation or proceeding to which the Lender or
its Affiliates may be party; (v) to the extent reasonably required in connection
with the exercise of any remedy hereunder or under any other Credit Document;
(vi) to the Lender’s independent auditors and other professional advisors; (vii)
as to the Lender or its Affiliate, as expressly permitted under the terms of any
other document or agreement regarding confidentiality to which the Borrower is
party or is deemed party with the Lender or such Affiliate; and (viii) to its
Affiliates which are either the Lender’s parent or it or its parent’s wholly
owned Subsidiary or, with the prior written consent of the Borrower which shall
not be unreasonably withheld, its other Affiliates.

SECTION 9.9 Set-off. In addition to any rights and remedies of the Lender
provided by law, if an Event of Default exists or the Obligations have been
accelerated, the Lender is authorized at any time and from time to time, without
prior notice to the Borrower, any such notice being waived by the Borrower to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, the Lender to or for the credit or
the account of the Borrower against any and all Obligations owing to the Lender,
now or hereafter existing, irrespective of whether or not the Lender shall have
made demand under this Agreement or any Credit Document and although such
Obligations may be contingent or unmatured. The Lender agrees promptly to notify
the Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

SECTION 9.10 Counterparts; Facsimile. This Agreement may be executed in any
number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument. Credit Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to any Requirement of Law, have the same force and
effect as manually-signed originals and shall be binding on the Borrower and the
Lender. The Lender may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

SECTION 9.11 Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

SECTION 9.12 No Third Parties Benefitted. This Agreement is made and entered
into for the sole protection and legal benefit of the Borrower and the Lender,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Credit
Documents.

SECTION 9.13 Governing Law and Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER AND THE LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. EACH OF THE BORROWER AND THE LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. THE BORROWER AND THE LENDER EACH WAIVE
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND IRREVOCABLY
CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID OR BY ANY
OTHER MEANS PERMITTED BY NEW YORK OR FEDERAL LAW.

SECTION 9.14 Waiver of Jury Trial. THE BORROWER AND THE LENDER EACH WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS, OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR ANY LENDER-RELATED PERSON, WHETHER WITH RESPECT TO CONTRACT CLAIMS,
TORT CLAIMS, OR OTHERWISE. THE BORROWER AND THE LENDER EACH AGREE THAT ANY SUCH
CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO
A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS
OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE
OTHER CREDIT DOCUMENTS.

SECTION 9.15 Currency Indemnity. If, for the purposes of obtaining judgment in
any court in any jurisdiction with respect to any Credit Document, it becomes
necessary to convert into the currency of such jurisdiction (the “Judgment
Currency”) any amount due under any Credit Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose, “rate of exchange” means the rate at which the
Lender is able, on the relevant date, to purchase the Currency Due with the
Judgment Currency in accordance with its normal practice at its main branch in
London, England. In the event that there is a change in the rate of exchange
prevailing between the Business Day before the day on which the judgment is
given and the date of payment of the amount due, the Borrower will, on the day
of payment, pay such additional amount, if any, or be entitled to receive
reimbursement of such amount, if any, as may be necessary to ensure that the
amount paid on such date is the amount in the Judgment Currency which when
converted at the rate of exchange prevailing on the date of payment is the
amount then due under any Credit Document in the Currency Due. If the amount of
the Currency Due which the Lender is so able to purchase is less than the amount
of the Currency Due originally due to it, the Borrower shall indemnify and save
the Lender harmless from and against loss or damage arising as a result of such
deficiency. This indemnity shall constitute an obligation separate and
independent from the other obligations contained in any Credit Document, shall
give rise to a separate and independent cause of action, shall apply
irrespective of any indulgence granted by the Lender from time to time and shall
continue in full force and effect notwithstanding any judgment or order for a
liquidated sum in respect of an amount due under any Credit Document or under
any judgment or order.

SECTION 9.16 Service of Process. On or prior to the Effective Date, the Borrower
shall appoint CT Corporation System (the “Process Agent”), with an office on the
date hereof at 111 8th Avenue, New York, New York 10011, United States, as its
agent to receive on its behalf and its property service of copies of the summons
and complaints and any other process which may be served in any such action or
proceeding, provided that a copy of such process is also mailed by registered or
certified mail, postage prepaid, to the Borrower at its address specified
pursuant to Section 9.2. Such service may be made by mailing or delivering a
copy of such process to the Borrower in care of the Process Agent at the Process
Agent’s above address, and the Borrower hereby irrevocably authorizes and
directs the Process Agent to accept such service on its behalf. The Borrower
agrees to indemnify the Process Agent in connection with all matters relating to
its appointment as agent of the Borrower for such purposes, to enter into any
agreement relating to such appointment which such Process Agent may customarily
require, and to pay such Process Agent’s customary fees upon demand. As an
alternative method of service, the Borrower also irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower at its address specified pursuant to
Section 9.2. Nothing in this Section 9.16 shall affect the right of the Lender
to serve legal process in any other manner permitted by law or affect the right
of the Lender to bring any action or proceeding against the Borrower, or any of
its properties in the courts of any other jurisdiction.

SECTION 9.17 Entire Agreement. This Agreement, together with the other Credit
Documents, embodies the entire agreement and understanding among the Borrower
and the Lender, and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof.

3

MAX RE LTD.

By:

Title:

4

ING BANK N.V., LONDON BRANCH

By:

Title:

By:

Title:

5

SCHEDULE 1.1

CONCENTRATION LIMITS

                 
 
  Limitation per   Limitation per
 
  Issuer (as Percentage
  Issue (as Percentage

 
  of all such   of all such
Eligible Investments)
  Eligible Investments
  Eligible Investments)
         
ABS
    7.5 %     N/A  
Corporate/Municipal Securities
    N/A       7.5 %
MBS (Non Agency CMOs)
    5 %     7.5 %
G7 Securities
    N/A       7.5 %

6

SCHEDULE 1.2

BORROWING BASE CALCULATION

          Eligible Investments   Applicable Percentage of Fair Market Value
Cash and Cash Equivalents
    98 %
A1/P1 Commercial Paper
    98 %
Government Debt with maturities
    98 %
of more than one year but less
       
than five year
       
Government Debt with maturities
    95 %
of five years or more
       
MBS (Agency Pass-Throughs) rated
    90 %
AA- by S&P or Aa3 by Moody’s or
       
better
       
MBS (Agency CMOs) rated AA- by
    90 %
S&P or Aa3 by Moody’s or better
       
MBS (Non-Agency CMOs) rated AAA
    90 %
by S&P or Aaa by Moody’s
       
MBS (Non-Agency CMOs) rated AA-
    87.5 %
by S&P or Aa3 by Moody’s or better
       
ABS
    95 %
G7 Securities issued by the Governments
    95 %
of Germany or the United Kingdom
       
G7 Securities issued by the Governments
    93 %
of France, Japan or Canada
       
G7 Securities issued by the Government
    92 %
of Italy
       
Corporate/Municipal Securities rated
    94 %
AAA by S&P or Aaa by Moody’s
       
Corporate/Municipal Securities rated at
    93 %
least AA- by S&P or Aa3 by Moody’s
       
Corporate/Municipal Securities rated at
    92 %
A- by S&P or A3 by Moody’s
       

7

SCHEDULE 4.1

JURISDICTIONS

Bermuda

Max Re Ltd.

Max Re Diversified Strategies Ltd.

Ireland

Max Europe Holdings Limited

Max Re Europe Limited

Max Insurance Europe Limited

8

SCHEDULE 4.2

LITIGATION AND CONTINGENT LIABILITIES

Litigation

None

Contingent Liabilities

Guaranty by Max Re Ltd. of a lease of an office building in Dublin, Ireland used
by European Subsidiaries.

9

SCHEDULE 4.7

LOCATIONS

Max Re Ltd.

Max Re Diversified Strategies Ltd.

Max Re House

2 Front Street

P.O. Box HM 2565

Hamilton HM KX, Bermuda

Max Europe Holdings Limited

Max Insurance Europe Limited

Max Re Europe Limited

The Harcourt Building

Harcourt Street

Dublin, 2

Ireland

10

SCHEDULE 4.9

SUBSIDIARIES

Max Europe Holdings Limited

Max Re Europe Limited

Max Insurance Europe Limited

Max Re Diversified Strategies Ltd.

11

SCHEDULE 4.10

INSURANCE LICENSES

Bermuda licence for General Business Insurance

Borrower is licensed as a Class IV, General and long-term Insurer in Bermuda,
which allows writing of all property, casualty, life, and health lines.

Max Re Europe Limited is authorized to write reinsurance in Ireland.

Max Insurance Europe Limited is authorized to conduct non-life insurance
business in Ireland in the following classes: 1, 4, 6, 7, 8, 9, 11, 12, 13 and
16.

12

SCHEDULE 6.7

LIENS

None

13

SCHEDULE 9.2

ADDRESSES

ING BANK N.V.

Notices:

ING Bank N.V., London Branch

60 London Wall

London EC2M 5TQ

United Kingdom

Attention: Robert Miners

Telephone: 011 44 207 767 5908

Facsimile: 011 44 207 767 7507

Payment Office:

Chase Manhattan Bank NY

Swift Code CHASUS33

ABA No. 021 000 021

For Account Name: ING London

Account Number: 0011938123

MAX RE LTD.

Notices:

Max Re Ltd.

P.O. Box HM 2565

Max Re House

2 Front Street

Hamilton HM KX, Bermuda

Attention: Keith Hynes, Chief Financial Officer

Telephone: (441) 296-8800

Facsimile: (441) 296-8811

14